Citation Nr: 1014263	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  00-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for low back myofascial pain syndrome, prior to 
October 6, 2009.

2.  Entitlement to a staged rating in excess of 40 percent 
for low back myofascial pain syndrome, from October 6, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to April 1977, with subsequent periods of 
active duty for training up to December 1993 in the Army 
National Guard of Alabama. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in pertinent part, granted service connection for 
a low back disorder and assigned a 10 percent evaluation 
effective April 11, 1994.  The Veteran appealed the rating 
assigned.  In July 1998, the Veteran testified at a Travel 
Board hearing before a Veterans Law Judge who is no longer 
with the Board.  A transcript of this hearing is of record.  
In June 2001, the Board remanded this claim for further 
development.  In June 2003, the Veteran testified at a Travel 
Board hearing before the undersigned; a transcript of that 
hearing is of record.  In January 2004 and April 2009, 
respectively, the Board remanded this issue again for further 
development.  Although the AMC substantially complied with 
the Board's instructions contained within the most recent 
remand, as will be explained below, the Board finds that 
further development is necessary before the Veteran's claim 
may be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009).  After the April 2009 
Board remand, in a November 2009 rating decision, the Appeals 
Management Center (AMC) re-evaluated the Veteran's low back 
disorder, assigning a 40 percent rating, effective October 6, 
2009, the date of the latest examination.  At this time, the 
Veteran essentially contends that the respective ratings 
assigned, 10 percent for the period prior to October 6, 2009, 
and 40 percent for the period after October 6, 2009, do not 
accurately reflect the actual severity of his low back 
disorder during these spans of time.  

In order to evaluate the Veteran's current claims for 
increased initial or staged ratings, the Board must to review 
all relevant treatment evidence, dating back to the original 
date of entitlement, April 11, 1994.  The Board notes that, 
in November 1999 and February 2000 statements, the Veteran 
himself insisted that the VA evaluate his disability on the 
basis of all relevant treatment records.  However, in 
reviewing the record, the Board notes that all relevant 
records have not been associated with the claims file.  As 
such, a remand is necessary to procure this evidence.

First, the Board notes that the file contains a June 1997 
letter, indicating that the Veteran had filed a claim with 
the Social Security Administration (SSA) for disability 
benefits.  In this letter, the Disability Determination 
Office requested copies of the Veteran's VA records.  The 
Veteran's claims file, however, currently does not contain 
any copies of SSA administrative decision(s) or any 
underlying non-VA medical records SSA used in making its 
decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into 
the claims file.  The Board notes that the VA has a duty to 
obtain SSA records when it has actual notice of such an 
application.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the 
record does not disclose the nature of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would 
aid the Veteran in substantiating his claim. See 38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, the AMC/RO must contact the SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2).

Moreover, at the July 1998 Travel Board hearing, the Veteran 
testified that he sought treatment for his back condition 
from a Dr. Sampson at an orthopedic clinic in Dalton.  (July 
1998 Hearing Transcript, page 11).  The claims file does not 
appear to contain any records from this examiner.  
Subsequently, at the June 2003 Travel Board hearing, the 
Veteran testified that he sought treatment for a flare-up of 
back pain at the Troy Medical Center emergency room.  There, 
the examiners treated the condition by giving him a muscle 
relaxant and advising a conditioning regimen.  (June 2003 
Hearing Transcript, page 11).  The Board notes that the 
record contains a single treatment record, dated September 
2000, from a medical center in Troy, Alabama, showing the 
results of an X-ray examination.  However, this record does 
not give any description as to why the X-rays were performed 
or if any prescription was given as a result of examination.  
As such, the Board cannot be certain that any records of the 
Veteran's reported emergency room visit are associated with 
the claims file currently.  As the any records indicating 
flare-ups of back pain and the potential existence of muscle 
spasms would be probative in evaluating his claim, the Board 
finds that an attempt must be made to procure these records.  
Finally, according to the transcript of the June 2003 Board 
hearing, the Veteran testified that he was treated by his 
private doctor, Dr. Collins at the Burns Medical Center.  
(June 2003 Hearing Transcript, page 9).  The Board notes that 
this was probably an error on the transcriber's part, as the 
record indicates that the Veteran was treated by a Dr. Colley 
at the Brundidge Medical Center.  However, as the most recent 
records from that facility appear to date from April 1998, 
the Board finds that further records from this facility might 
need to be procured for the claims file.  In accordance with 
the VA's duty to assist in obtaining evidence necessary to 
substantiate his claims, the Board finds that all pertinent 
evidence relating to the evaluation or treatment for the 
Veteran's back disorder for the relevant time periods must be 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to his claim, dating 
back to April 1994, to specifically 
include Dr. Sampson, the orthopedist in 
Dalton; the emergency room the Veteran 
visited in Troy, Alabama; Dr. Collins 
and/or Dr. Colley; and the Brundidge 
Medical Center.  When the requested 
information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  

2.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

3.  Following the completion of the 
requested actions, the AMC/RO should then 
re-adjudicate the Veteran's claims.  In 
doing so, the AMC/RO must consider all 
evidence, including that procured as a 
result of this remand.  If the benefits on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


